Order of the Supreme Court, New York County (Edward Greenfield, J.), entered on April 14, 1989, which granted the motion of defendant-respondent Joseph Serrantonio to dismiss the complaint for lack of personal jurisdiction, unanimously reversed, on the law, the motion denied, and the complaint reinstated, without costs.
Appeal from an order of the same court, entered on or about June 23, 1989, which denied plaintiffs motion for reargument, is dismissed as nonappealable, without costs.
Under the facts and circumstances surrounding the attempts at serving respondent, including the obvious due diligence, and the incorrect address listed on the defendant’s concession stand, we are of the opinion that the nail and mail service, effected during a toll of the statute pursuant to CPLR 203, was sufficient. Concur—Murphy, P. J., Ross, Rosenberger, Asch and Ellerin, JJ.